Citation Nr: 9900834	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by a soft tissue density in the right lung.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 25, 1972, to 
August 1, 1974, and from January 16 to April 5, 1991.  She 
also has served as a member of a reserve component.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1994 RO decision which, 
among other things, denied claims of service connection for a 
soft tissue density in the right lung, bronchial asthma, 
allergic rhinitis, anemia, and pinguecula of both eyes.  
Thereafter, by an October 1997 rating decision, service 
connection was granted for pingueculae.  Consequently, the 
veterans claim of service connection for pingueculae is no 
longer before the Board.


REMAND

The veteran has argued that the problems for which she claims 
service connection each began as a result of her active 
military duty in 1991 in the Southwest Asia theater of 
operations during the Persian Gulf War.  In this regard, the 
Board notes that evidence has been received which tends to 
support such an allegation.  Although none of the medical 
problems at issue were demonstrated in service records 
prepared contemporaneously with her Persian Gulf War service 
from January to March 1991, subsequently prepared medical 
records suggest such a relationship.  

When the veteran underwent a pulmonary evaluation at VA in 
April 1994, it was specifically noted that she had 
experienced an episode of respiratory infection during her 
service in Southwest Asia, and had since noticed that 
recurring upper 

respiratory infections had been slow to resolve.  When seen 
for a nose and throat evaluation by VA in May 1994, a history 
of bronchial asthma and inhalant allergies dating to 1991 was 
noted.  A similar remark was made in November 1994a 
November 3, 1994, record indicates that the veteran had 
symptoms of bronchial asthma after returning from the Persian 
Gulf War.  Additionally, a March 1995 Persian Gulf War 
evaluation report specifically referred to a history of 
shortness of breath that began in the 1991-1992 time frame.  

Although the references to medical records noted above appear 
to be recitations of the veterans own history, unenhanced by 
medical opinion by those who were evaluating the veterans 
complaints, it is significant that, when evaluated for a 
psychiatric evaluation in March 1995, an Axis III diagnosis 
was made of a right lung mass and bronchial asthma since 
Operation Desert Storm.  A cardiology consult, also dated in 
March 1995, noted the veterans past medical history of 
acquired asthma during Operation Desert Storm.  While it is 
not entirely clear that the examiners who prepared the 
aforementioned records undertook careful analysis in 
determining whether such problems were in fact attributable 
to the veterans service in Southwest Asia, the inference 
that may be made from such statements is that there is a 
possible relationship between disability and military 
service.

The Boards analysis of the veterans other claims is 
similar.  Records dated in March 1995 refer to problems the 
veteran had with her menstrual cycle that first began during 
her Persian Gulf War service and other records indicate that 
anemia was likely due to dysfunctional uterine bleeding.  
Such an assessment raises the question of whether such 
bleeding and resulting anemia are attributable to the problem 
the veteran first noticed in the Southwest Asia theater of 
operations.  Consequently, in order to obtain more definitive 
evidence on these questions, further evidentiary development 
is required.  This case is REMANDED for the following 
actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  The RO should contact the veteran and 
obtain details regarding her reserve 
component service including the name(s) 
of the unit(s) she served with, the dates 
of her service with each unit, including 
periods of active duty for training and 
inactive duty training.  Thereafter, 
using the information provided by the 
veteran, the RO should contact the 
service department, including reserve 
unit(s), to verify her reserve component 
service.  Should it appear that service 
department medical records have been 
prepared beyond what has already been 
made a part of the record, especially by 
a reserve unit facility, these records 
should be sought.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA respiratory 
examination of any lung pathology and any 
allergic rhinitis. The claims folder 
should be made available to and be 
reviewed by the examining physician(s) 
prior to the examination(s).  

a.  The examiner(s) should ascertain 
whether the veteran currently 
experiences a right lung density.  
If so, a definite diagnosis should 
be made, if possible, and an opinion 
should be set forth as to the 
medical probabilities that any such 
problem is attributable to any 
period of the veterans service.  If 
no diagnosis is possible despite the 
appearance of such a density, the 
examiner(s) should indicate whether 
the density is a sign of chronic 
disability.

b.  The examiner(s) should provide 
an opinion as to whether the veteran 
currently has bronchial asthma or 
allergic rhinitis.  An opinion as to 
the 

medical probabilities that either 
problem is attributable to any 
period of the veterans service 
should be set forth.

4.  The veteran should be examined for 
the purpose of determining the etiology 
of anemia.  The examiner, after reviewing 
the claims file, should set forth an 
opinion as to the medical probabilities 
that disability manifested by anemia is 
attributable to any period of service.  
Consideration should include whether 
anemia is due to any gynecological 
problem that is attributable to a period 
of military service.  

5.  After completing the actions outlined 
above, the RO should take adjudicatory 
action.  If any benefit sought by the 
veteran is not granted, a supplemental 
statement of the case should be issued.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until she receives further notice.  The 
purpose of the remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
